Smith, C. J.,
delivered the opinion of the court.
The appellant was convicted of receiving stolen property. The indictment alleged that the property stolen was owned by the American Railway Express Company, a corporation; but the’’ proof disclosed that it was owned by the American Express Company, a corporation.
The ownership of the property alleged to have been stolen must be proven as laid in the indictment, 34 Cyc. 523. Consequently the appellant’s request for a peremptory instruction should have been granted.

Reversed and remanded.